Citation Nr: 1703637	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right foot injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbar disc narrowing at L4-5 with pain, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a disability manifested by a cracked facial bone under the right eye.
REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In October 2014 and November 2015, the matter on appeal was remanded by the Board for additional development.  The Veteran's claims file has been returned to the Board for further appellate review.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a left knee disability, which was also remanded in October 2014 and November 2015.  However, in a March 2016 rating decision, the RO granted service connection for left knee arthritis.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The issues of entitlement to an increased evaluation for a right foot injury; entitlement to an increased evaluation for a lumbar spine disability; and entitlement to service connection for a right elbow disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current right hand disability.

2.  The evidence of record is against a finding that the Veteran has a current left ankle disability.

3.  The evidence of record is against a finding that the Veteran has a current right knee disability.

4.  The evidence of record is against a finding that the Veteran has a current right hip disability.

5.  The evidence of record is against a finding that the Veteran has a current disability manifested by a cracked facial bone under the right eye.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to service connection for a disability manifested by a cracked facial bone under the right eye have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in November 2015 for additional procedural and evidentiary development.  In particular, the Board instructed the AOJ to forward a copy of the July 2015 Supplemental Statement of the Case (SSOC) to the Veteran and his representative at their current mailing address, as the copy of the SSOC that was sent to the Veteran's representative in July 2015 was returned as undeliverable.  The Board also instructed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by a cracked facial bone under the right eye.  

In April 2016, the AOJ resent a copy of the July 2015 SSOC to the Veteran and his representative.  In April 2016, the Veteran was afforded a VA bones examination for his claimed disability manifested by a cracked facial bone under the right eye.  The examination report and accompanying opinion contained all findings requested by the Board.  The AOJ readjudicated the Veteran's claims in a May 2016 SSOC.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in December 2009 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service VA and private treatment records, and lay statements have been associated with the record.  

The Veteran has been afforded several VA examinations during the appeal period.  The Veteran was afforded a VA examination for his claimed right hand disability in June 2015.  The Veteran was afforded VA examinations for his claimed left ankle disability in April 2010 and June 2015.  The Veteran was afforded a VA examination for his claimed right knee disability in June 2015.  The Veteran was afforded a VA examination for his claimed right hip disability in June 2015.  The Veteran was afforded VA examinations for his claimed disability manifested by a cracked facial bone under the right eye in May 2010 and June 2015.  Pursuant to the Board's November 2015 remand, the Veteran was afforded another VA examination for this disability in April 2016.  Two separate supplemental opinions were provided in April 2016.  The Board finds that taken as a whole, all opinions provided were thorough and fully adequate.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Right Hand

The Veteran contends that he has a right hand disability as a result of his active duty service.  

The Veteran's service treatment records contained complaints of injuries to the right hand.  In a January 1974 enlistment examination, the Veteran's upper extremities were evaluated as normal, and there were no findings pertaining to the right hand.  In an x-ray imaging report dated in May 1975, the Veteran reported that he fell and landed on the back of his hand.  He reported pain and swelling in the fourth and fifth metacarpals.  X-ray imaging revealed a fracture of the proximal fifth metacarpal.  In May 1978, the Veteran complained of an injury to the right hand.  He noted a previous injury to the metacarpals and fourth and fifth digits.  On examination, he had good range of movement with good digit response.  There was no discoloration or swelling.  There was tenderness at the fourth and fifth metacarpophalangeal joint.  The assessment was "trauma," and the Veteran was treated with a splint.  In a periodic examination dated in December 1979, the Veteran's upper extremities were evaluated as normal, and there were no findings pertaining to the right hand.  Although the Veteran noted swollen/painful joints in his accompanying December 1979 Report of Medical History, he did not specifically mention the right hand or fingers.  In a periodic examination dated in March 1988, the upper extremities were evaluated as normal, and there were no findings pertaining to the right hand.  Although the Veteran noted "broken bones" in his accompanying March 1988 Report of Medical History, he did not specifically mention the right hand or fingers.  In the Veteran's Physical Evaluation Board proceedings dated in July 1992, there were no complaints or findings pertaining to the right hand.

In a VA examination dated in February 1993, x-ray imaging of the right hand was within normal limits.  The examiner diagnosed hand pain, no problems, isolated, no radiographic evidence to substantiate the subjective complaints.

In a medical statement dated in July 2010, the Veteran's chiropractor, Dr. B. C., noted that he treated the Veteran for elbow and wrist problems.  Dr. B. C. indicated that the cervical brachial nerve roots he had been treating included the shoulder, elbow, and wrist complaints.  

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination for his right hand in June 2015.  The examiner noted that the Veteran had complaints of hand problems.  The examiner indicated that there was no right hand diagnosis.  On examination, range of motion was normal, and there was no evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength was 5/5.  There was no ankylosis of the hand.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a right hand disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current right hand disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his right hand.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing right hand disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the June 2015 VA examination report and the examiner's conclusions that there is no diagnosis of a current right hand disability.  Moreover, although outside the current appeal period, the Board notes that x-ray imaging of the right hand dated in February 1993 was within normal limits.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any right hand disability at any time during the course of the appeal.  While the VA examiners did acknowledge the Veteran's complaints of pain in his right hand, the VA examination reports are also clear that no actual underlying right hand pathology was found.  In this regard, the June 2015 VA examiner noted a normal examination of the right hand, and he was not able to diagnose any right hand disability.  The June 2015 VA examiner indicated that the Veteran did not currently have a diagnosed right hand condition.  Moreover, in a February 1993 examination performed shortly after service but prior to the current appeal period, the VA examiner noted that there was no radiographic evidence to support the Veteran's subjective complaints regarding his right hand.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints regarding the right hand during service and the current subjective complaints of right hand pain, the weight of the evidence is against a finding that the Veteran had a right hand disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Left Ankle

The Veteran contends that he has a left ankle disability as a result of his active duty service.  Specifically, he contends that he injured his left ankle as a result of an crush injury with a tank in service.  See August 2013 hearing testimony.

The Veteran's service treatment records revealed complaints of left ankle pain in service.  In particular, in a March 1975 treatment record, the Veteran complained of pain in the left foot; he indicated that he injured his left foot when he slipped on the track.  The impression was a twisted left ankle, and the Veteran was treated with an ace wrap and hot soaks.  An October 1991 service treatment record appears to reference an injury to the left foot; however, the writing is difficult to read.  However, in a periodic examination dated in December 1979, the Veteran's lower extremities were evaluated as normal, and there were no findings pertaining to the left ankle.  Although the Veteran noted swollen/painful joints, a "trick" or locked knee, and cramps in his legs secondary to knee pain in his accompanying December 1979 Report of Medical History, he did not specifically mention the left ankle.  In a periodic examination dated in March 1988, there were no findings pertaining to the left ankle.  Although the Veteran noted "foot trouble" in his accompanying March 1988 Report of Medical History, this was in reference to a right foot injury.  In the Veteran's Physical Evaluation Board proceedings dated in July 1992, there were no complaints or findings pertaining to the left ankle.

In a November 2009 letter, a nurse practitioner noted that the Veteran frequently complained of leg and knee pain from an old injury.  

In an April 2010 VA examination, the Veteran complained of left ankle pain since about 1987 or 1988.  He related an injury in 1984 or 1985.  He noted a right Lisfranc injury to the right foot.  He reported that approximately three years later, his left ankle started to hurt him.  He reported current pain at a level of 7/10.  He noted that flare-ups increased pain to 8/10.  He noted flare-ups with weather changes, increased activities, and weight bearing on his left foot.  He denied use of a brace or cane.  He indicated that he could walk about one hour and one half mile.  He denied any surgery, therapy, injections, or medications for this condition.  He noted that his condition affected his ability to work a job and his activities of daily living secondary to the pain.  He noted that his left ankle pain was a diffuse kind of pain, not necessarily on one side or the other.  He noted that his ankle seemed to get stiff.  He noted pain with squatting activities.  The Veteran denied any mechanical symptoms of his ankle.  

Examination of the ankle did not reveal any significant swelling, warmth, or erythema.  There was no significant edema in the ankle.  There was brisk capillary refill at the digits.  Sensation was intact to light touch.  The ankle did not show any instability with anterior drawer or talar tilt.  The Veteran had a mildly antalgic gait.  Range of motion of the ankle showed 0-5 degrees of dorsiflexion and 0-40 degrees of plantar flexion.  There was minimal pain with range of motion.  There was no alteration in pain or arc of motion with repetition times three.  The Veteran had normal alignment of the Achilles tendon and calcaneus with weight bearing and non-weight bearing.  Imaging studies of the left ankle did not show any significant degenerative changes.  The impression was left ankle pain.  The examiner found that although the Veteran complained of left leg pain in service, there was no evidence of chronic treatment for the left leg in his service treatment records.  The examiner indicated that he did not see a significant injury of his left ankle at that time.  The examiner wrote, "I suppose it is possible that his pain could be related to his right foot injury; however, it is more likely related to the normal aging process."  

In the Veteran's August 2013 Travel Board hearing testimony, the Veteran described the injury to his left ankle in service.  He reported stiffness and swelling in his left ankle.

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination for his left ankle in June 2015.  The examiner did not render any left ankle diagnosis.  The Veteran did not have any complaints of ankle pain on examination.  He denied flare-ups.  Range of motion of the left ankle was normal.  The Veteran was able to perform repetitive use testing with at least three repetitions; there was no additional loss of function or range of motion after three repetitions.  Muscle strength was 5/5 and there was no muscle atrophy.  There was no ankylosis of the left ankle.  There was no left ankle instability or dislocation.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a left ankle disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current left ankle disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his left ankle on occasion throughout the appeal period.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing left ankle disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2010 and June 2015 VA examination reports and the examiners' conclusions that there was no diagnosis of a current left ankle disability.  Moreover, imaging studies of the left ankle did not show any significant degenerative changes.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any left ankle disability at any time during the course of the appeal.  While the April 2010 VA examiner did acknowledge the Veteran's complaints of pain in his left ankle, the VA examination reports are also clear that no actual underlying left ankle pathology was found.  In this regard, although the April 2010 VA examiner assessed "left ankle pain," he indicated that he did not see a significant injury of his left ankle at that time.  The examiner noted further that imaging studies of the left ankle did not show any significant degenerative changes. Moreover, the June 2015 VA examiner noted a normal examination of the left ankle, and he was not able to diagnose any left ankle disability.  The June 2015 examiner noted that the Veteran did not have any complaints regarding his left ankle at the time of the examination.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints regarding the left ankle during service and the complaints of left ankle pain at times during the appeal period, the weight of the evidence is against a finding that the Veteran had a left ankle disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Right Knee

The Veteran contends that he has a right knee disability as a result of his active duty service.  Specifically, he contends that he injured his right knee at the same time he injured his service-connected right foot in service during the tank accident.  See August 2013 hearing testimony.  

The Veteran's service treatment records showed complaints of right knee pain in service.  In particular, in June 1974, the Veteran reported that he twisted his right knee.  He complained of tightness and swelling, and he was treated with a heat pad, an ace wrap, and Tylenol.  In July 1978, the Veteran complained of pain in the right knee.  On examination, there was some swelling and decreased range of motion.  The examiner noted possible fluid accumulation.  The Veteran was treated with an ace wrap.  Moreover, in the Veteran's December 1979 report of medical history, the Veteran complained of swollen/painful joints and a "trick" or locked knee.  However, the Veteran did not specify which knee was causing him problems and his December 1979 examination did not reveal any findings pertaining to the right knee.  The Veteran did not complain of any right knee trouble in his March 1988 Report of Medical History, and his accompanying examination was normal.  In the Veteran's Physical Evaluation Board proceedings dated in July 1992, there were no complaints or findings pertaining to the right knee.

In a November 2009 letter, a nurse practitioner noted that the Veteran frequently complained of leg and knee pain from an old injury.  

In a VA joints examination dated in April 2010, the Veteran complained of left knee pain; however, he did not report any right knee pain.  X-ray imaging revealed mild left knee arthritis.

In his August 2013 Travel Board hearing, the Veteran testified that his right knee ached and swelled.  He also testified that sometimes when he had to stand up, it would not straighten up like it was supposed to.

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA knee examination in June 2015.  The examiner diagnosed left knee joint osteoarthritis.  The examiner did not render any right knee diagnoses.  The examiner noted that x-ray imaging revealed degenerative changes of the left knee only.

There are no other findings pertaining to the right knee during the appeal period.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a right knee disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current right knee disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his right knee.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing right knee disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the June 2015 VA examination report and the lack of findings of a diagnosis of a current right knee disability.  

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any right knee disability at any time during the course of the appeal.  In this regard, the June 2015 VA examiner indicated that imaging studies only showed degenerative arthritis of the left knee, and he did not render a diagnosis of any right knee disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints regarding the right knee during service and the current complaints of aching and swelling in the right knee, the weight of the evidence is against a finding that the Veteran had a right knee disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  




Right Hip

The Veteran claims that he injured his right hip at the same time he injured his service-connected right foot in service.  

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnoses of a right hip disability.  In the Veteran's Physical Evaluation Board proceedings dated in July 1992, there were no complaints or findings pertaining to the right hip.  There were also no complaints or findings pertaining to the right hip in a VA examination performed shortly after service in February 1993.

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination for his right hip in June 2015.  The examiner noted a diagnosis of arthralgia.  The Veteran complained of intermittent pain in the left buttock with activity; he explained that this was his hip pain.  Range of motion of the right hip was within normal limits, and there was no evidence of pain with weight bearing or crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion.  Muscle strength was 5/5, and there was no atrophy.  There was no ankylosis of the right hip.  The Veteran did not use any assistive devices for his right hip.  X-ray imaging studies did not reveal traumatic or degenerative arthritis of the right hip.  The examiner indicated that the right hip pain was "likely referred from the back."

The examiner opined that the right hip disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had bilateral lower extremity radiculopathy secondary to degenerative disc disease in his lower back.  The examiner explained that the degenerative lumbar changes caused referred pain leading to hip arthralgias bilaterally.  

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a right hip disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current right hip disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran experiences right hip pain.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing right hip disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the June 2015 VA examination report and the examiners' conclusions that the Veteran's right hip pain was referred pain from his degenerative lumbar spine changes, and not a disability for which service connection can be granted.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any right hip disability.  The Board acknowledges that the June 2015 examiner rendered a diagnosis of "arthralgia."  However, the Board notes that arthralgia is simply defined as pain in a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32d ed. 2012).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In this regard, the June 2015 VA examiner explained that the Veteran had bilateral lower extremity radiculopathy secondary to degenerative disc disease in his lower back.  The examiner explained that the Veteran's degenerative lumbar changes caused referred pain leading to hip arthralgias bilaterally.  As such, the examiner identified the Veteran's arthralgia as a residual symptom stemming from the service-connected lumbar spine and radiculopathy disabilities, for which the Veteran is already being compensated.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had a right hip disability separate from the referred pain from his service-connected lumbar spine disability and accompanying radiculopathy at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Disability Manifested by Cracked Facial Bone under Right Eye

The Veteran contends that he has a disability manifested by a cracked facial bone under the right eye as a result of as a result of being a gunner in service.  The Veteran reported that the crack showed up in a dentist's x-ray; however, these x-rays are not available.  See August 2013 Travel Board hearing transcript.  

The Veteran's service treatment records do not contain any complaints of, treatment for, or diagnoses of a disability manifested by a cracked facial bone under the right eye.

The Veteran was afforded a traumatic brain injury examination in May 2010.  This examination report did not contain any findings pertaining to the Veteran's claimed cracked facial bone under the right eye. 

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA eye examination in June 2015.  The examiner noted a corneal abrasion of the left eye in 1990, which had fully resolved.  The examiner found that the Veteran did not have any current eye conditions.  The examiner indicated that he could not locate any records of an event pertaining to a "cracked" facial bone under the right eye.

Pursuant to the Board's November 2015 remand, in April 2016, the June 2015 VA examiner indicated that there was no evidence in the Veteran's service treatment records of any trauma that might have created a "cracked facial bone" under the eye.  The examiner noted further that both x-ray and computed tomography (CT) exploration were negative.  The examiner therefore found that there was no evidence of any injury ever having taken place.

In a subsequent April 2016 VA examination, the examiner noted that a CT of the facial bones dated in April 2016 was negative, as it did not reveal any evidence of acute or old fracture deformity of the orbits, particularly the suborbital facial region.  The CT scan also showed an unremarkable bony mandible.  The examiner did not render any diagnosis, as she found no evidence of a current or past right facial bone fracture.  The examiner noted further that a CT of the sinuses performed in February 2001 did not show any evidence of a cracked facial bone under the right eye.  The examiner reiterated that there was no medical evidence of the Veteran ever having had any right facial bone crack.  The examiner noted that recent CT and x-ray imaging of the facial bones, read by two different radiologists, noted that there was zero evidence or residual present that could be attributed to any fracture/crack of a facial bone in the past (specifically under the right eye).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a disability manifested by a cracked facial bone under the right eye currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current disability manifested by a cracked facial bone under the right eye, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran may have experienced pain in the bone under his right eye.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability manifested by a cracked facial bone under the right eye.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2016 VA examination report and the examiners' conclusions that there is no diagnosis of a current disability manifested by a cracked facial bone under the right eye.  

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any disability manifested by a cracked facial bone under the right eye at any time during the course of the appeal.  The VA examination reports are clear that no underlying pathology has been found at any time during the appeal period.  In this regard, the April 2016 VA examiner noted that recent CT and x-ray imaging of the facial bones, read by two different radiologists, noted that there was zero evidence or residual present that could be attributed to any fracture/crack of a facial bone in the past (specifically under the right eye).  The examiner noted further that a CT of the sinuses performed in February 2001 did not show any evidence of a cracked facial bone under the right eye.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, the weight of the evidence is against a finding that the Veteran had a disability manifested by a cracked facial bone under the right eye at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a disability manifested by a cracked facial bone under the right eye is denied.





REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claim must again be remanded.

The Veteran was last afforded a VA examination of his service-connected right foot disability in June 2015.  However, the Board finds the June 2015 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected right foot and nonservice-connected left foot was performed in active motion, passive motion, weight-bearing, and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  

Likewise, the Veteran was last afforded a VA examination of his service-connected lumbar spine disability in June 2015.  However, the Board finds the June 2015 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected lumbar spine disability was performed in active motion, passive motion, weight-bearing, and non-weight-bearing.  Id.

Accordingly, on remand, the AOJ should afford the Veteran new VA examinations to determine the current severity of his service-connected right foot and lumbar spine disabilities, to include full range of motion studies.

With respect to the Veteran's claim for entitlement to service connection for a right elbow disability, in the November 2015 remand, the Board requested that the AOJ obtain an addendum opinion which addressed the etiology of the diagnosed right elbow disability (cubital tunnel syndrome), to include on a secondary basis to the service-connected cervical spine disability.  In April 2016, the AOJ obtained the addendum opinion.

With respect to the theory of secondary service connection, the Board finds that the April 2016 addendum opinion was inadequate to the extent that the examiner's statements regarding causation were insufficient to address the aggravation prong of a theory of secondary service connection.  In this regard, the examiner explained that cervical spine pathology and cubital tunnel syndrome had different presentations, as cervical spine pathology usually caused radiating pain and numbness from the neck into the upper back, shoulders, and down the arms, while cubital tunnel syndrome caused radiating pain and numbness from the elbow down towards the hand.  The examiner opined that the Veteran's cubital tunnel syndrome was less likely than not due to his cervical spine disability.  The examiner also discussed the July 2010 letter from the Veteran's chiropractor and again reiterated that the presentation of cervical brachial nerve roots pathology was different from cubital tunnel syndrome presentation.  The examiner found that it was less likely than not that the Veteran's cervical brachial nerve root pathology was causing his cubital tunnel syndrome in his right elbow.  The examiner did not address aggravation.

Therefore, under the duty to assist, another addendum opinion must be obtained which addresses whether any increase in severity of the Veteran's right elbow disability (cubital tunnel syndrome) was proximately due to or the result of the service-connected cervical spine disability, or was due to the natural progress of this disability.  See 38 C.F.R. § 3.310(b) (2016).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, and 
	after any records obtained have been associated with 
	the evidentiary record, the Veteran should be afforded 
	a VA examination with an appropriate examiner to 
	determine the current severity of his service-
	connected right foot disability.  The claims file, 
	including a copy of this remand, must be made 
	available to and reviewed by the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right foot disability.

The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for both the service-connected right foot and the nonservice-connected left foot.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)	To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for both the left and right feet since December 2008.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

   c) The examiner is asked to determine, if possible, 
   whether the Veteran's right foot injury is mild, 
   moderate, moderately severe, or severe in nature.

The supporting rationale for all opinions expressed must be provided.

3.   After the development in step 1 has been completed, 
   the Veteran should be afforded a VA examination 
   with an appropriate examiner to determine the current 
   severity of his service-connected lumbar spine 
   disability.  The claims file, including a copy of this 
   remand, must be made available to and reviewed by 
   the examiner.  

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.

The examiner is also asked to provide the following information:

   a) The examiner should specifically report the 
   ranges of motion of the thoracolumbar spine, or 
   whether any segment of the spine is ankylosed.  

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the service-connected lumbar spine disability.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the lumbar spine disability since December 2008.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

   b)	The examiner should comment on the 
   existence, and frequency, of any incapacitating 
   episodes (i.e., a period of acute signs and 
   symptoms due to intervertebral disc syndrome that 
   requires bed rest prescribed by a physician and 
   treatment by a physician); specifically, whether, 
   over the last 12-month period, the Veteran's 
   incapacitating episodes had a total duration of (a) 
   at least two weeks but less than four weeks; (b) at 
   least four weeks but less than six weeks; or (c) at 
   least six weeks.
   
   c) The examiner should discuss any neurological 
   abnormalities, to include erectile dysfunction, 
   bladder impairment and lower extremity 
   symptoms, e.g. radiculopathy, paresthesias, 
   weakness, etc., resulting from the service-
   connected lumbar spine disability.  The examiner 
   should indicate both the Veteran's subjective 
   symptoms and the objective symptoms noted 
   during the examination.

The supporting rationale for all opinions expressed must be provided.

4.   After completing the development in step 1, return the 
	claims file to the examiner who provided the April 
	2016 addendum opinion regarding the Veteran's right 
	elbow disability to obtain another addendum opinion. 
	If the April 2016 VA examiner is not available, the 
	claims folder should be reviewed by another 
	examiner.  The claims file, including a copy of this 
	remand, should be reviewed by the examiner.  If, and 
	only if, determined necessary by the VA examiner, the 
   Veteran should be scheduled for another VA 
   examination.

   The examiner is asked to:

		Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the Veteran's diagnosed right 
		elbow cubital tunnel syndrome was aggravated 
		by his service-connected cervical spine 
		disability.

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5.   After the development has been completed, adjudicate
   the claims.  If any benefits sought remain denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.
   
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


